DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21-35 and 37-41 are allowed over the prior art of record as amended by the applicant on 01/12/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the method recited in independent claims 21 and 31.
The closest prior art of record is Estes (PGPub 2015/0151050); and Mensinger et al. (PGPub 2014/0012117).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a method comprising providing medicament therapy to a patient with a medical infusion pump system including a medical infusion pump, the method comprising: 
obtaining a digital image depicting at least one food item; 
analyzing the digital image for a nutritional content value of the at least one food item with a processor; and 
calculating, with the processor, a medicament bolus to be delivered by the medical infusion pump based on the nutritional content value of the at least one food item.
Specifically, regarding independent claims 21 and 31, the prior art to Estes and Mensinger, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the method further comprises:
transmitting information relating to the calculated bolus to a caregiver device;
remotely receiving authorization of the calculated bolus from the caregiver device; and 
delivering the calculated bolus to the patient with the medical infusion pump after receiving remote authorization from the caregiver device; or
wherein the method further comprises:
accessing a nutritional lookup database with the processor; and 
updating the nutritional lookup database with the digital image to store the digital image for later comparison with subsequent digital images depicting at least one food item.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2022